Case 19-40303    Doc 5     Filed 01/21/19    Entered 01/21/19 09:57:05   Main Document
                                            Pg 1 of 7
                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

In re: Shareiff Robinson                    )
                                            )           Case No.
                                            )           Chapter 13
SSN: XXX-XX-3202                            )
             Debtor                         )

                                  CHAPTER 13 PLAN

1.1 A limit on the dollar amount of a secured claim,         Included
    which may result in a partial payment or no            X Not Included
    payment at all to the secured creditor.
1.2 Avoidance of a judicial lien or nonpossessory,           Included
    nonpurchase-money security interest.                   X Not Included
1.3 Nonstandard provisions set out in Part 5.                Included
                                                           X Not Included

Part 1.              NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but
the presence of an option does not indicate that the option is appropriate in your
circumstances or that it is permissible in the Eastern District of Missouri. Plans that do
not comply with local rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it
with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one. If you oppose the plan’s treatment, you or your
attorney must file an objection to confirmation in accordance with the Eastern District of
Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan
without further notice if no objection to confirmation is filed. YOU MUST FILE A
TIMELY PROOF OF CLAIM IN ORDER TO PARTICIPATE IN
DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY
IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE
CLAIM.

Part 2.              PLAN PAYMENTS AND LENGTH OF PLAN

2.1   Plan Payments. Debtor is to make regular payments to the Chapter 13
Trustee as follows: (complete one of the following payment options)

  (A) $ 970.00           per month for          60     months.
Case 19-40303     Doc 5   Filed 01/21/19    Entered 01/21/19 09:57:05    Main Document
                                           Pg 2 of 7
  (B) $               per month for               months, then $             per month
  for                months, then $              per month for              months.

  (C) A total of $             through             , then $              per month for
                     months beginning with the payment due in               , 20  .

2.2    Tax Refunds. Within fourteen days after filing federal and state income tax
returns, Debtor shall provide the Chapter 13 Trustee with a copy of each return required
to be filed during the life of the plan. The Debtor shall send any tax refund received
during the pendency of the Chapter 13 case to the Trustee; however, Debtor may retain
a portion of a tax refund to pay income taxes owed to any taxing authority for the same
period as the refund. Debtor may also retain $1,250 for single filers or $1,500 for joint
filers and refundable tax credits consisting of Earned Income Credit (EIC) and
Additional Child Tax Credit, each year.

2.3     Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
             , if any, to be paid to the Trustee.


Part 3.               DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements
by the Trustee will be made pro-rata by class, except per month disbursements described
below. However, if there are funds available after payment of equal monthly payments in
paragraph 3.5 and fees in paragraph 3.6, those funds may be distributed again to those
same paragraphs until paid in full before distributing to the next highest paragraphs:

3.1     Trustee. Pay Trustee a percentage fee as allowed by law.

3.2    Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage
on any executory contract accepted in paragraphs 3.3(A) or (B) over the following
period, estimated as follows:

  CREDITOR NAME                       TOTAL AMOUNT DUE                 CURE PERIOD
                                                                       (6 months or less)

  3.3     Pay the following sub-paragraphs concurrently:

  (A) Post-petition real property lease payments. Debtor assumes executory contract
  for real property with the following creditor(s) and proposes to maintain payments
  (which the Debtor shall pay) in accordance with terms of the original contract as
  follows:

  CREDITOR NAME                       MONTHLY PAYMENT

                                             2
Case 19-40303     Doc 5     Filed 01/21/19    Entered 01/21/19 09:57:05        Main Document
                                             Pg 3 of 7

  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which
  the Trustee shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT               EST MONTHS REMAINING



  (C) Continuing Debt Payments (including post-petition mortgage payments on real
  estate, other than Debtor's residence.) Maintain payments of the following continuing
  debt(s) in accordance with terms of the original contract with any arrearages owed at the time
  of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
  below or as adjusted by the creditor under terms of the loan agreement.

  CREDITOR NAME                MONTHLY PAYMENT



  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms of loan agreement) to:

  CREDITOR NAME                MONTHLY PAYMENT               BY DEBTOR/TRUSTEE



  (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
  (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
  the plan, estimated as:

  CREDITOR NAME                TOTAL AMOUNT DUE              INTEREST RATE



3.4      Attorney Fees. Pay Debtor's attorney $1,800.00 in equal monthly payments over 12
 months (no less than 12 months). Any additional fees allowed by the Court shall
be paid pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
paragraph]

3.5     Pay the following sub-paragraphs concurrently:

  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
  arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
  period set forth below and with the interest rate identified below, estimated as follows:

  CREDITOR NAME       TOTAL AMOUNT DUE              CURE PERIOD            INTEREST RATE




  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
  monthly payments over the period set forth below with 6.25% interest:
                                                3
Case 19-40303      Doc 5    Filed 01/21/19    Entered 01/21/19 09:57:05       Main Document
                                             Pg 4 of 7
  CREDITOR             EST BALANCE DUE                REPAY PERIOD         TOTAL w/ INTEREST


  Ally Financial      $22,694.01                       60                 $26,471.21



  (C) Secured claims subject to modification. Pay all other secured claims the fair market
  value of the collateral, as of the date the petition was filed, in equal monthly payments over
  the period set forth below with 6.25% interest and with any balance of the debt to be paid as
  non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
  period is set forth below for a claim to be paid under this paragraph, the claim will be
  paid over the plan length.

  CREDITOR             BALANCE DUE        FMV REPAY PERIOD         TOTAL w Interest

                                                      60

  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor
  claims(s) to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
  such claim(s) shall be paid in equal monthly installments over the period and with
  interest as identified below:

  CREDITOR      EST BALANCE        TRUSTEE/CO-DEBTOR        PERIOD     INTEREST RATE

  Wells Fargo*                            Co-debtor         Contract         Contract

  *Mortgage on real estate awarded to ex-wife in Judgment of Dissolution

  (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in
  a notice filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement
  to an allowed claim or any other post-petition fees and costs which the Court allows and
  orders the Trustee to pay. Any such amounts shall be paid in equal monthly payments
  over the remainder of the plan duration and shall not receive interest.


3.6     Additional Attorney Fees. Pay $2,000.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7     Pay sub-paragraphs concurrently:

  (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
  guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by
  Trustee, pay claim in full with interest rate as identified below:

  CREDITOR NAME        EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE


                                               4
Case 19-40303    Doc 5    Filed 01/21/19    Entered 01/21/19 09:57:05    Main Document
                                           Pg 5 of 7
  (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
  recoverable by, a governmental unit, will be paid a fixed amount with the balance to be
  owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and
  1322(a)(4). Regular payments that become due after filing shall be paid directly by
  Debtor(s):

  CREDITOR           TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE



 3.8   Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

  CREDITOR NAME                             TOTAL AMOUNT DUE
  Internal Revenue Service                   $21,734.00

  MO Dept of Revenue                         $1,059.71

 3.9    Pay the following sub-paragraphs concurrently:

  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total
  owed: $ 157,650.00 . Amount required to be paid to non-priority unsecured creditors as
  determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $ 0 .
  Amount required to be paid to nonpriority unsecured creditors as determined by
  §1325(b) calculation: $             . Debtor guarantees a minimum of $
  (Dollar amount or 100%) will be paid to non-priority unsecured creditors.


  (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to
  the following creditor(s). (Choose one).
      XXX Any deficiency shall be paid as non-priority unsecured debt.
      G The Trustee shall stop payment on the creditor's claim until such time as the
      creditor files an amended claim showing the secured and unsecured deficiency (if
      any) still owed after sale of the surrendered collateral.

  CREDITOR                       COLLATERAL


  (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
  contract(s) with the following creditor(s). Any balance will be paid as non-priority
  unsecured debt:

  CREDITOR                       CONTRACT/LEASE



                                             5
Case 19-40303      Doc 5   Filed 01/21/19    Entered 01/21/19 09:57:05     Main Document
                                            Pg 6 of 7

Part 4.          OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee,
rather than the Debtor, will make all pre-confirmation disbursements pursuant to §
1326(a).

4.2     All creditors entitled to pre-confirmation disbursements, including lease
creditors, must file a proof of claim to be entitled to receive payments from the Chapter
13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation
stated in the plan shall not be binding on the creditor.

4.4   The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the
plan.

4.6    Debtor is not to incur further credit or debt without the consent of the Court
unless necessary for the protection of life, health or property and consent cannot be
obtained readily.

4.7     All secured creditors shall retain the liens securing their claims until the earlier
of the payment of the underlying debt determined under non-bankruptcy law or
discharge under        § 1328. However, Debtor will request avoidance of non-purchase
money liens secured by consumer goods as well as judicial liens which impair
exemptions and said creditors will not retain their liens if the court enters an order
granting Debtor's request to avoid the liens.

4.8     Any pledged credit union shares or certificates of deposit held by any bank shall
be applied to the amount owed such claimant.

Part 5.         NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or
Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan
are ineffective.

The following plan provisions will be effective only if there is a check in the box
“included” in Part 1 of this Plan:



                                              6
Case 19-40303      Doc 5    Filed 01/21/19    Entered 01/21/19 09:57:05     Main Document
                                             Pg 7 of 7
5.1   ____________________________________________________________________
_____



5.2




Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.


Part 7.                CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE:       1/21/19                  DEBTOR: /s/ Shareiff Robinson




DATE: 1/21/19                        /s/ Kimber H. Baro
                                     Kimber H. Baro #33690
                                     Attorney for Debtor
                                     1605 N. Lindbergh Blvd
                                     Florissant, MO 63031
                                     Tel: (314) 896-1999
                                     Fax: (314) 942-7195
                                     Email: kbaro@barolawfirm.com




                                               7
